Citation Nr: 1817301	
Decision Date: 03/20/18    Archive Date: 03/30/18

DOCKET NO.  12-27 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. Costello, Associate Counsel


INTRODUCTION

The Veteran served on active duty from July 1964 to July 1967.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a March 2011 decision by the RO in St. Petersburg, Florida. 

A personal hearing was held at the RO in February 2016 before the undersigned Veterans Law Judge and a transcript of this hearing is of record.

The Board previously remanded this claim for additional development in May 2016 and July 2017.  As the actions specified in the remand have been completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Unfortunately, due to reasons that follow, an additional remand is required.  Although the Board sincerely regrets this additional delay, it is necessary to ensure the Veteran is afforded adequate due process and every possible consideration.

The Veteran contends that he has current bilateral hearing loss as a result of chronic recurrent bilateral ear infections that began in service and which ultimately resulted in surgery several years after service.  

The evidence reflects that the Veteran has a current hearing loss disability.  See 38 C.F.R. § 3.385.  However, the evidence of record is conflicting as to whether the Veteran's current bilateral hearing loss is related to service or to post-service ear infections with related surgery.

The Veteran underwent a VA audiological compensation examination in January 2011, and negative medical nexus opinions were obtained from the January 2011 audiologist, another VA audiologist in March 2011, a VA otolaryngologist in July 2016, and an audiologist in August 2017.  However, the Board finds that there are some problematic aspects to the most recent VA opinion obtained on remand in 2017 particularly when contrasted with the 2016 VA opinion.  

In July 2016, a VA examiner opined that screening audiograms can vary somewhat and that the Veteran's variation is consistent with hearing fluctuation in chronic otitis media.  Also, the July 2016 VA examiner found that the infectious process that caused the Veteran's progressive hearing loss was present and treated appropriately while he was in service.  Later in life, the Veteran underwent several myringotomies, a modified right mastoidectomy for cholesteatoma, and ossicular reconstruction in November 1999.  The VA examiner stated that chronic mastoids and cholesteatoma are infectious processes which cause hearing loss, and surgery associated with that entity often causes hearing loss.  The VA examiner opined that their medical and surgical management are responsible for the Veteran's current hearing problems.  The VA examiner found that the Veteran's infectious process had started in both ears before his service and it continued during his service and thereafter.  

In August 2017, the Veteran underwent a VA disability benefits questionnaire for audiology.  The examiner found that the Veteran had normal hearing bilaterally upon enlistment via Bekesy tracing.  She stated that Bekesy tracing has some variability among examiners, but there was no indication of hearing loss bilaterally.  She found that there was normal hearing bilaterally at separation and opined that it is less likely than not that the Veteran had hearing loss in either ear or disability that had its onset in service, manifested within one year of service, or is otherwise etiologically related to service.  She rationed that the Veteran was released from active duty with normal hearing bilaterally and without a statistically significant shift in thresholds for the worse when comparing his entrance examination audiogram to his separation examination audiogram.  Further, there was no indication on the separation examination of any ear related problems, which suggested that the Veteran's otologic conditions occurred after active duty or are due to other factors.  Also, it is unlikely, based on the anatomical and physiological data available, that delayed hearing loss occurred.  Lastly, the VA examiner opined that positive etiology opinions were speculative and based only on the evidence available to them, which did not include the audiometric evidence in the STRs that refutes their findings.  The VA examiner did not address the July 2016 VA examiner's finding that the Veteran's infectious process had started in both ears before his service and it continued during his service and thereafter.  

In light of the conflicting evidence above, the Board finds that additional medical comment is needed as to whether the Veteran's current bilateral hearing loss existed prior to service and, if so, whether his hearing loss was aggravated beyond its natural progress by his service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA addendum opinion pertaining to the Veteran's hearing loss from the August 2017 examiner, or a similarly qualified individual.  The examiner should review the record prior to providing an opinion.  The examiner should provide an opinion as to the following questions:

a.   Is there clear and unmistakable (obvious or manifest) evidence that the Veteran had a hearing loss (with regard to each ear individually) defect, infirmity, or disorder that preexisted his military service; please identify with specificity any evidence that supports this finding.  The examiner is advised that the determination regarding inception should not be based solely on the Veteran's reported history, but should also include consideration of the clinical records and the known characteristics of any diagnosed hearing loss (with regard to each ear individually) disability;

b.   If there is clear and unmistakable evidence that the Veteran had a preexisting hearing loss (with regard to each ear individually) defect, infirmity, or disorder at the time of his service entrance, is there evidence that the Veteran's preexisting hearing loss increased in severity (worsened) in service;

c.   If the preexisting hearing loss defect, infirmity, or disorder increased in severity in service, is there clear and unmistakable (obvious or manifest) evidence that the increase in severity during service was due to the natural progress of the hearing loss disorder; please identify with specificity any evidence that supports this finding;

d.   If the examiner determines that the Veteran did not have a hearing loss defect, infirmity, or disorder that preexisted service, is it at least as likely as not that the Veteran currently has a hearing loss (with regard to each ear individually) disability that had its onset in service, manifest within one year of service, or is otherwise etiologically related, to his military service.  

		The examiner should note that the Board has conceded that the Veteran was exposed to high levels of noise in service as a clerk in a data processing unit working with a punch card sorter in a trailer for 8 hours per day.  See May 2016 Board decision granting service connection for tinnitus. 

e.   The examiner must comment on the disparity between the audiometric findings shown on enlistment and separation examinations in service, as well as the disparity between the July 2016 VA opinion and August 2017 VA opinion as to the preexisting nature of any hearing loss.  The examiner is asked to note that audiometric data originally recorded using ASA standards are converted to the ISO-ANSI standard before the examiner renders an opinion.  

f.   Lastly, the examiner is asked to clarify the August 2017 examiner's reference to Bekesy tracing for the Veteran's enlistment examination.

The examiner should provide a complete rationale for all opinions expressed and conclusions reached.  

3.  Review the medical opinion obtained above to ensure that the remand directives have been accomplished.  If all questions posed are not answered or sufficiently answered, the case should be returned to the examiner for completion of the inquiry.  

4.  Readjudicate the claim on appeal in light of all of the evidence of record.  If the issue remains denied, the Veteran should be provided with a supplemental statement of the case as to the issue on appeal, and afforded a reasonable period of time within which to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




